Paterson, J., dissenting.
I dissent. The board is the proper and the only tribunal to determine whether one proposing to do certain work for the county is a reliable party or not. The judgment of the superior court on that question cannot be substituted for that of the board; but if the complaint states a cause of action, this can be done. The fact that the bidder can and will enter into a good and sufficient bond, of course, does not determine his reliability. By “a reliable party” the board evidently meant a party in whom they—the members of the board—had confidence,—one so skilled, careful, and honest that there would be no necessity for a suit on his bond. The reasons given by the board for their second order may be very poor, and so unjust and libelous that plaintiff may maintain an action against the *508members thereof; but this fact does not supply the element necessary to create a contract between him and the county of Los Angeles, viz., a bid from a party known to the board to be reliable.